                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



    IN RE: NATIONAL PRESCRIPTION
          OPIATE LITIGATION                                       MDL No. 2804

       THIS DOCUMENT RELATES TO:                              Case No. 17-md-2804
               ALL CASES
                                                             Hon. Dan Aaron Polster


                CERTAIN DEFENDANTS’ 1 OBJECTION TO
    PROPOSED ORDER DE-DESIGNATING DEA SUSPICIOUS ORDER REPORTS
              AND MEDIA INTERVENORS’ POSITION PAPER

        On July 26, 2019, the DEA and the Media Intervenors notified the Court that they had

reached an agreement under which certain highly sensitive materials that Defendants provided to

DEA and that DEA produced in discovery in this case would be “de-designated” as confidential

under the ARCOS Protective Order. ECF 2040. The DEA and the Media Intervenors agreed

that the “electronic [Suspicious Order Reports (‘SORS’)] data, which are defined as those SORS

that registrants sent to DEA headquarters pursuant to a memorandum of agreement, produced by

the DEA to the parties shall be de-designated confidential and its possession, use, and disclosure

would no longer be restricted by the Protective Order.” Id. at 6. DEA further agreed to the

possibility of de-designating “remaining SORS data,” including “submissions by registrants to

DEA field offices” and “DEA-6 reports prepared by the DEA from SORS data.” Id. at 6 & n.1.


1
  AmerisourceBergen Drug Corporation, Anda, Inc., Cardinal Health, Inc., Discount Drug Mart,
Inc., CVS Rx Services, Inc. and CVS Indiana, L.L.C., HBC Service Company, H. D. Smith, LLC
f/k/a H. D. Smith Wholesale Drug Company, H. D. Smith Holdings, LLC and H. D. Smith
Holding Company, Henry Schein, Inc. and Henry Schein Medical Systems, Inc., McKesson
Corporation, Rite Aid of Maryland, Inc., d/b/a Rite Aid Mid-Atlantic Customer Support Center,
Walgreen Co. and Walgreen Eastern Co., Walmart Inc., and Prescription Supply Inc.
       The request to enter the proposed order should be denied by the Court for two reasons.

       First, as Defendants have previously explained, see, e.g., ECF 1990, the time permitted

for petitioning the Sixth Circuit for a panel or en banc rehearing of its decision in In re: Nat’l

Prescription Opiate Litigation, 2019 WL 2529050 (6th Cir. June 20, 2019), does not expire until

August 5, 2019, see Fed. R. App. P. 40(a)(1). Unless and until that mandate issues, this Court

lacks jurisdiction to address the subject matter of the Sixth Circuit’s decision, including whether

material designated “confidential” under the ARCOS Protective Order—which covers the SORS

produced by DEA—should be de-designated.

       Second, even if this Court had jurisdiction to consider these questions, it should reject

Plaintiffs’ and the Media Intervenors’ request to make these confidential and highly sensitive

materials public. As explained below, the materials that DEA and the Media Intervenors seek to

release were provided to the DEA under an assumption of confidentiality, were marked

confidential by DEA when they were produced in this litigation, and—to the best of Defendants’

knowledge—have not been filed as an exhibit to any motion filed with the Court. 2 These

materials are raw discovery and do not constitute “judicial records” to which the Media

Intervenors have any possible right of access. Accordingly, the Court should deny DEA and the

Media Intervenors’ request to de-designate SORS produced by DEA in this litigation.

       In addition, the Media Intervenors assert in their position paper that “all SORS produced

in discovery by any party and in the possession of Plaintiffs should be publicly disclosed.” ECF

2050 at 2 (emphasis added). The Court should dismiss this suggestion out of hand. The


2
  In the time available to file this objection, Defendants have not been able to thoroughly check
the entire docket. We have, however, affirmatively determined that none of the material
proposed to be designated has been filed as an exhibit to any of the pending summary judgment
or Daubert motions. In any event, the burden of demonstrating that a document is a judicial
record should rest with the proponent of disclosure.

                                                  2
proposition that the public has a right of access to raw discovery that is not part of the record has

been rejected by the Supreme Court. See Seattle Times Co. v. Rhinehart, 467 U.S. 20, 33 (1984).

       In the event that the Court determines that (a) it does have jurisdiction to lift or modify

the Protective Orders in this case, and (b) is inclined to grant any of the relief requested by DEA

or the Media Intervenors, Defendants respectfully request that (1) they be afforded the

opportunity to fully brief the question of whether any further disclosure of information presently

subject to a protective order is warranted, and to present to the Court evidence of the harms that

would flow from further disclosure, and (2) the Court stay any disclosure order for seven (7)

days to provide Defendants with the opportunity to seek a stay from the Sixth Circuit pending

issuance of the mandate.

                                           ARGUMENT

I.     Until the Sixth Circuit’s Mandate Issues, This Court Lacks Jurisdiction to Release
       Any SORS Produced In This Case.

       As both Defendants and DEA have explained, ECF 1990, ECF 2040, until the Sixth

Circuit issues its mandate, the subject matter of that appeal—which includes the Protective Order

that governs the SORS that DEA produced in this case—remains within the exclusive

jurisdiction of the appellate court. On March 6, 2018, this Court entered a Protective Order

governing the use and disclosure of ARCOS data that various companies, including Defendants,

had provided to DEA. ECF 167. Under the Protective Order, the ARCOS data would remain

confidential and disclosure of the data could be made only to governmental plaintiffs and State

Attorneys General “for this litigation and/or law enforcement purposes.” ECF 167 at 1; ECF 233

at 22. On May 8, 2018, the Court extended the Protective Order to cover SORS produced in the

litigation. ECF 397; see also ECF 1545 at 2. It is this same Protective Order that is the subject

of the ongoing appeal in the Sixth Circuit. Accordingly, this Court would exceed its jurisdiction


                                                  3
if it were to release any of the SORS produced in this litigation unless and until the Sixth Circuit

issues its mandate.

II.    The DEA-Produced SORS Are Not Subject To A Presumption Of Public Access.

       None of the materials proposed to be de-designated have been cited in public filings and

none are court records. Accordingly, even if this Court had jurisdiction to revisit its prior rulings

regarding SORS, it should not modify those rulings to allow SORS produced by DEA during

discovery to be made public.

       It is well-established that only “court records” are subject to a presumption of public

access. See Shane Grp., Inc. v. Blue Cross Blue Shield of Mich., 825 F.3d 299, 305 (6th Cir.

2016). As the Supreme Court has explained, “[p]retrial depositions and interrogatories are not

public components of a civil trial … and, in general, they are conducted in private as a matter of

modern practice.” Seattle Times, 467 U.S. at 33. Discovery “merely exchanged between the

parties” does not qualify as “information contained in the court record.” Shane Grp., 825 F.3d at

305; In re Carpenter Co., 2014 WL 12809636, at *3 (6th Cir. Sep. 29, 2014) (“Briefs filed with

the court are public records.”) (quoting 6th Cir. Rule 28(d)); Howes v. Ashland Oil, Inc., 1991

WL 73251, at *7 (6th Cir. May 6, 1991) (“Private documents collected during discovery are not

judicial records.”); see also Pansy v. Borough of Stroudsburg, 23 F.3d 772, 782 (3d Cir. 1994)

(“If [the document] is not [filed], it is not a ‘judicial record.’”). Filing a document with the Court

is therefore a baseline prerequisite for the presumption of public access to attach. See United

States v. Amodeo, 44 F.3d 141, 145 (2d Cir. 1995). Thus, discovery material that is not attached

to any court filing—such as the DEA-produced SORS—simply is not a judicial record that

should be disclosed to the public.

       Nor should discovery materials produced by DEA be made public simply by virtue of the

current stage or status of the case. Instead, the presumption of public access only attaches when
                                                  4
the specific “material enters the judicial record.” Shane Grp., 825 F.3d at 305. A case’s

procedural transition from discovery to dispositive motions practice does not instantaneously

transform all material exchanged between the parties into “court records.” Cf. id. Indeed, even

documents filed with the court are not automatically considered to be a “judicial document

subject to the right of free access.” Amodeo, 44 F.3d at 145. Instead, “the item filed must be

relevant to the performance of the judicial function and useful in the judicial process in order for

it to be designated a judicial document.” Id. Here, the DEA-produced SORS do not meet this

standard.

        As Defendants have previously explained, the SORS that DEA and the Media Intervenors

seek to release were provided to the DEA under an assumption of confidentiality, were marked

confidential by DEA when they were produced in this litigation, and are maintained by

Defendants as confidential business data that is not shared with the public. See ECF 1807 at 9.

Accordingly, these materials indisputably meet the “confidentiality” test described in Food

Marketing Institute v. Argus Leader Media, 139 S. Ct. 2356 (2019), and therefore should not be

disclosed. See id. at 2366 (“At least where commercial or financial information is both

customarily and actually treated as private by its owner and provided to the government under an

assurance of privacy, the information is ‘confidential’ within the meaning of [FOIA]

Exemption 4.”). These reports also implicate the privacy interests of third parties identified in

the reports. See Seattle Times, 467 U.S. at 30, 35 (discovery “often allow[s] extensive intrusion

into the affairs of both litigants and third parties” and “may seriously implicate privacy interests

of litigants and third parties”).




                                                  5
III.   The Media Intervenors’ Request for SORS “Produced in Discovery by Any Party”
       Should Be Rejected.

       For the reasons stated above, the Media Intervenors’ suggestion that “all SORS produced

in discovery by any party and in the possession of Plaintiffs” be publicly disclosed, see ECF

2050 at 2, is without any basis in law. Indeed, the Supreme Court thoroughly rejected the

proposition that the public has access to raw discovery that has not become a judicial record. See

Seattle Times, 467 U.S. at 33.

                                          CONCLUSION

       For the foregoing reasons, Defendants respectfully request that the Court deny DEA’s

and the Media Intervenors’ request to lift the Protective Order governing disclosure of the SORS

produced by DEA in this case, and reject Media Intervenors’ request that all SORS data

produced by any party be publicly disclosed. In the event that the Court determines that (a) it

does have jurisdiction to lift or modify the Protective Orders in this case, and (b) is inclined to

grant any of the relief requested by DEA or the Media Intervenors, Defendants respectfully

request that (1) they be afforded the opportunity to fully brief the question of whether any further

disclosure of information presently subject to a protective order is warranted, and to present to

the Court evidence of the harms to Defendants and third parties that would flow from further

disclosure, and (2) the Court stay any disclosure order for seven (7) days to provide Defendants

with the opportunity to seek a stay from the Sixth Circuit pending issuance of the mandate.

       Dated: July 30, 2019                                    Respectfully submitted,




                                                  6
/s/ James W. Matthews                         /s/ Geoffrey Hobart
James W. Matthews                             Geoffrey E. Hobart
Katy E. Koski                                 Mark Lynch
Kristina Matic                                COVINGTON & BURLING LLP
FOLEY & LARDNER LLP                           One CityCenter
111 Huntington Avenue                         850 Tenth Street NW
Boston, MA 02199                              Washington, DC 20001
Tel:    617.342.4000                          Tel: (202) 662-5281
Fax: 617.342.4001                             ghobart@cov.com
Email: jmatthews@foley.com                    mlynch@cov.com
        kkoski@foley.com
        kmatic@foley.com                      Counsel for McKesson Corporation

Counsel for Defendant Anda, Inc.

/s/ Shannon E. McClure                        /s/ William E. Padgett
Shannon E. McClure                            William E. Padgett
REED SMITH LLP                                Kathleen L. Matsoukas
Three Logan Square                            BARNES & THORNBURG LLP
1717 Arch Street, Suite 3100                  11 South Meridian Street
Philadelphia, PA 19103                        Indianapolis, IN 46204
Telephone: (215) 851-8100                     Tel: (317) 236-1313
Fax: (215) 851-1420                           Fax: (317) 231-7433
smcclure@reedsmith.com                        william.padgett@btlaw.com
                                              kathleen.matsoukas@btlaw.com
Counsel for Defendant AmerisourceBergen
Drug Corporation                              Counsel for Defendants H. D. Smith, LLC
                                              f/k/a H. D. Smith Wholesale Drug
                                              Company, H. D. Smith Holdings, LLC and
                                              H. D. Smith Holding Company

/s/Timothy D. Johnson                         /s/ Eni Mainigi
Timothy D. Johnson (0006686)                  Enu Mainigi
Cavitch, Familo & Durkin Co. LPA              F. Lane Heard III
Twentieth Floor                               George A. Borden
1300 East Ninth Street                        Ashley W. Hardin
Cleveland, Ohio 44114                         WILLIAMS & CONNOLLY LLP
Telephone: 216-621-7860                       725 Twelfth Street NW
DD: 216-472-4611                              Washington, DC 20005
Facsimile: 216-621-3415                       Tel: (202) 434-5000
E-mail: tjohnson@cavitch.com                  Fax: (202) 434-5029
                                              emainigi@wc.com
Counsel for Defendant Discount                lheard @wc.com
Drug Mart, Inc.                               gborden@wc.com
                                              ahardin@wc.com



                                          7
                                            Counsel for Defendant Cardinal
                                            Health, Inc.


                                            /s/ John P. McDonald
/s/ John J. Haggerty                        John P. McDonald (TX Bar # 13549090)
John J. Haggerty                            C. Scott Jones (TX Bar # 24012922)
James C. Clark                              Lauren M. Fincher (TX Bar # 24069718)
Stephan A. Cornell                          Brandan J. Montminy (TX Bar #
FOX ROTHSCHILD LLP                          24088080)
2700 Kelly Road,                            LOCKE LORD LLP
Warrington, PA 18976                        2200 Ross Avenue
(215) 345-7500                              Suite 2800
(215) 345-7507                              Dallas, TX 75201
jhaggerty@foxrothschild.com                 Tel: (214) 740-8445
jclark@foxrothschild.com                    Fax: (214) 756-8110
scornell@foxrothschild.com                  jpmcdonald@lockelord.com
                                            sjones@lockelord.com
Counsel for Defendant Prescription          lfincher@lockelord.com
Supply Inc.                                 brandan.montminy@lockelor
                                            d.com

                                            Counsel for Defendants Henry Schein, Inc.
                                            and Henry Schein Medical Systems, Inc.


/s/ Kaspar J. Stoffelmayr                   /s/ Eric R. Delinsky
Kaspar J. Stoffelmayr                       Eric R. Delinsky
BARTLIT BECK LLP                            Alexandra W. Miller
54 West Hubbard Street                      ZUCKERMAN SPAEDER LLP
Chicago, IL 60654                           1800 M Street, NW
Phone: (312) 494-4400                       Washington, DC 20036
Fax: (312) 494-4440                         Phone: (202) 778-1800
kaspar.stoffelmayr@bartlitbeck.com          Fax: (202) 822-8106
                                            edelinsky@zuckerman.com
Counsel for Walgreen Co. and Walgreen       smiller@zuckerman.com
Eastern Co.
                                            Counsel for CVS Rx Services, Inc. and CVS
                                            Indiana, L.L.C.
/s/ Robert M. Barnes
Robert M. Barnes
Joshua A. Kobrin
MARCUS & SHAPIRA LLP
35th Floor, One Oxford Center
301 Grant Street
Pittsburgh, PA 15219
Phone: (412) 471-3490

                                        8
Fax: (412) 391-8758
rbarnes@marcus-shapira.com
kobrin@marchus-shapira.com

Counsel for HBC Service Company



/s/ Kelly A. Moore                                  /s/ Tina M. Tabacchi
Kelly A. Moore                                      Tina M. Tabacchi
MORGAN, LEWIS & BOCKIUS LLP                         Tara A. Fumerton
101 Park Avenue                                     JONES DAY
New York, NY 10178                                  77 West Wacker
Phone: (212) 309-6612                               Chicago, IL 60601
Fax: (212) 309-6001                                 Phone: (312) 269-4335
kelly.moore@morganlewis.com                         Fax: (312) 782-8585
                                                    tmtabacchi@jonesday.com
Elisa P. McEnroe                                    tfumerton@jonesday.com
MORGAN, LEWIS & BOCKIUS LLP
1701 Market Street                                  Counsel for Walmart Inc.
Philadelphia, PA 19103
Phone: (215) 963-5917
Fax: (215) 963-5001
elisa.mcenroe@morganlewis.com

Counsel for Rite Aid of Maryland, Inc., d/b/a
Rite Aid Mid-Atlantic Customer Support
Center




                                                9
                               CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that the foregoing document was served via the Court’s

ECF system to all counsel of record on July 30, 2019.


                                                          /s/ Geoffrey Hobart
                                                          Geoffrey E. Hobart
                                                          COVINGTON & BURLING LLP
                                                          One CityCenter
                                                          850 Tenth Street NW
                                                          Washington, DC 20001
                                                          Tel: (202) 662-5281
                                                          ghobart@cov.com
                                                          mlynch@cov.com

                                                          Counsel for McKesson Corporation




                                              10
